      Case 3:18-cv-02004-LC-EMT Document 32 Filed 07/07/20 Page 1 of 2



                                                                        Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

IVIN ROMON RICHARDSON,
Inmate No. P03443,
      Plaintiff,

vs.                                            Case No.: 3:18cv2004/LAC/EMT

JENNIFER BECK,
     Defendant.
___________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated June 8, 2020 (ECF No. 28). Plaintiff has been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this order.
       Case 3:18-cv-02004-LC-EMT Document 32 Filed 07/07/20 Page 2 of 2



                                                                     Page 2 of 2

       2.     Plaintiff’s Motion for Preliminary Injunction (ECF No. 25) is

DENIED.

       DONE AND ORDERED this 7th day of July. 2020.




                              s /L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv2004/LAC/EMT
